UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
CRAIG TINSKY,                       )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )        Civil Action No. 14-0246 (EGS)
                                    )
JEWISH ALLIANCE FOR GREATER         )
RHODE ISLAND, et al.,               )
                                    )
                  Defendants.       )
___________________________________ )

                                  MEMORANDUM OPINION

       On April 25, 2014, the defendants filed a motion to dismiss or, alternatively, to transfer

[ECF No. 3]. The Court issued an Order [ECF No. 5] advising the plaintiff of his obligations

under the Federal Rules of Civil Procedure and the local rules of this Court to respond to the

motion. Specifically, the Order warned the plaintiff that, if he did not file his opposition by June

2, 2014, the Court would treat the motion as conceded. To date, the plaintiff neither has filed an

opposition nor has requested more time to do so. Therefore, the Court will deny the defendants’

motion to transfer without prejudice, grant the defendants’ motion to dismiss as conceded and

dismiss this action without prejudice.


       An Order accompanies this Memorandum Opinion.


                                                 Signed: EMMET G. SULLIVAN
                                                         United States District Judge

                                                 Dated:    June 30, 2014